Citation Nr: 0638933	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-19 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of frostbite, index, middle, ring and 
little fingers, left hand.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of frostbite, right thumb.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran served in the Army National Guard from August 
1983 to August 1989, during which time he suffered an injury, 
the residuals of which are now service connected.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas.

The Board REMANDS these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


REMAND

The veteran claims entitlement to higher initial evaluations 
for residuals of frostbitten fingers on both hands.  
Additional action is necessary before the Board can decide 
these claims.

First, after the veteran filed claims for service connection 
for residuals of frostbitten
fingers on both hands, the RO provided the veteran VCAA 
notice on such claims.  
The RO then granted those claims and the veteran appealed the 
initial
evaluations the RO assigned the service-connected residuals.  
The veteran's appeal
thus ensues not from the original claims for service 
connection, but from a notice of
disagreement, which raised new claims for higher initial 
evaluations, downstream
elements of the initial claims.  Thereafter, the RO did not 
provide the
veteran additional VCAA notice on such claims.  VA must 
therefore correct this
procedural defect on remand by sending the veteran VCAA 
notice pertaining to the
claims for higher initial evaluations, which satisfies the 
requirements of the VCAA,
as interpreted by the Court in Quartuccio v. Principi, 16 
Vet. App. 183 (2002),
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004), and Dingess/Hartman
v. Nicholson, 19 Vet. App. 473 (2006).  

Second, in written statements submitted during the course of 
this appeal, the veteran asserts that, in considering the 
severity of the residuals of his frostbitten fingers, VA did 
not review VA outpatient treatment records in the claims 
file, which show that he has degenerative joint disease of 
the fingers.  The records to which the veteran refers confirm 
a diagnosis of degenerative joint disease, but as the veteran 
asserts, such diagnosis was not considered in determining 
whether initial 20 percent evaluations were assignable under 
38 C.F.R. § 4.104, Diagnostic Code 7122 (2005).  (DC 7122 
provides that a 20 percent evaluation is assignable for 
arthralgia or other pain, numbness or cold sensitivity plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis)).  During a VA cold injury examination 
conducted in June 2003, the examiner did not order x-rays to 
confirm or refute the diagnosis of degenerative joint disease 
and did not address whether the veteran had any of the 
previously noted symptoms, which might entitle the veteran to 
initial evaluations of 20 or 30 percent.  Accordingly, on 
remand, another examination is necessary, during which an 
examiner can conduct all necessary testing and better 
describe the nature of the residuals of the frostbitten 
fingers of the veteran's hands.  

Based on the foregoing, the Board remands this case for the 
following action:

1.  Provide the veteran VCAA notice 
pertaining to his claims for higher 
initial evaluations for residuals of 
frostbitten fingers on both hands, which 
satisfies the requirements of the Court's 
holdings in Pelegrini II, Quartuccio and 
Dingess/Hartman.

2.  Afford the veteran a VA examination in 
support of these claims.  Forward the 
claims file to the examiner for review of 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
including x-rays, the examiner should:

a) identify all symptoms of the 
veteran's frostbitten fingers 
on both hands, including, if 
appropriate, pain, numbness, 
cold sensitivity, tissue loss, 
nail abnormalities, color 
changes, locally impaired 
sensation, and hyperhidrosis;    

b) specifically indicate whether the 
veteran has arthritis of the fingers 
and, if so, whether such arthritis 
causes limitation of motion of the 
fingers or ankylosis; 

c) describe the severity of any such 
limitation of motion and/or 
ankylosis; and

d) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

3.  Readjudicate the veteran's claims for 
higher initial evaluations based on all 
of the evidence of record.  If either 
benefit sought on appeal is not granted 
to the veteran's satisfaction, provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's 
Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



